ALLOWANCE
	The following is an allowance in response to communication received 21 April 2022. Claims 2 – 21 are now pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions. 


Statement of Reasons for Allowance
The claimed invention is directed to making recommendations to content provider by creating and providing advertisement previews (advertisement previews of different formats) to the content provider to get their approval, and present one of the advertisement previews approved by the content provider to user devices.
When new data (e.g., form data) corresponding to an advertisement are received from the advertising system, the data analyzer processes the received form data to determine possible additional advertisement types when there is enough information to generate a recommendation. For example, if the data analyzer receives a video clip for a video advertisement, the data analyzer processes the video's metadata to determine if text-based or imaged-based advertisement data or both are available and whether a text advertisement or an image advertisement or both can be recommended.
When enough relevant information to generate a recommendation is not available, and recommendation cannot be made from form data alone, then the data analyzer retrieves additional information from the historical data repository, the crawler, or both which can be combined with the form data to generate a recommendation. For example, if the data analyzer determines that additional related information is needed to generate a recommendation, the data analyzer parses the received form data to determine related information (e.g., related ad data) and retrieve the related information from the historical data repository, and use the related information to generate a recommendation, which are presented to the content provider in sequence.
When a selection of a first advertisement preview is made by the content provider, a second advertisement preview comprising different graphic content and textual content is presented to the content provider, which can be selected by the content provide. This way, claimed invention identifies which advertisement previews were approved by the content provider, and one of the approved advertisements previews are transmitted to a device which will display the received advertisement.

Prior art of record does not teach when enough relevant information to generate a recommendation is not available, and recommendation cannot be made from form data alone, then the data analyzer retrieves additional information from the historical data repository, the crawler, or both which can be combined with the form data to generate a recommendation. For example, if the data analyzer determines that additional related information is needed to generate a recommendation, the data analyzer parses the received form data to determine related information (e.g., related ad data) and retrieve the related information from the historical data repository, and use the related information to generate a recommendation, which are presented to the content provider in sequence to get their acceptance for the recommendations.

Prior art Chao et al. US Publication 2007/0022003 teaches system and method to prompt users to specify campaign parameters, associate campaign topics to respective sets of targeted recipients, and for each targeted recipient, compose a respective marketing item (advertisements) containing a respective set of one or more contents matched to the campaign topic associated to the targeted recipient. 
Prior art Chao does not teach when enough relevant information to generate a recommendation is not available, and recommendation cannot be made from form data alone, then the data analyzer retrieves additional information from the historical data repository, the crawler, or both which can be combined with the form data to generate a recommendation. For example, if the data analyzer determines that additional related information is needed to generate a recommendation, the data analyzer parses the received form data to determine related information (e.g., related ad data) and retrieve the related information from the historical data repository, and use the related information to generate a recommendation, which are presented to the content provider in sequence to get their acceptance for the recommendations.

Prior art Paruchuri et al. US Publication 2015/0278348 teaches system and method that enable users to provide explicit declarations that are used to personalize recommendations for the users. A recommendation may be generated and provided to the user immediately after the user provides the explicit declaration, or the recommendation may be provided later. The recommendation may be triggered to be provided to the user based on a time, a location of the user, one or more persons with the user, an activity of the user, a request from the user for data, a request from the user for a recommendation, and/or another trigger.
Prior art Paruchuri does not teach when enough relevant information to generate a recommendation is not available, and recommendation cannot be made from form data alone, then the data analyzer retrieves additional information from the historical data repository, the crawler, or both which can be combined with the form data to generate a recommendation. For example, if the data analyzer determines that additional related information is needed to generate a recommendation, the data analyzer parses the received form data to determine related information (e.g., related ad data) and retrieve the related information from the historical data repository, and use the related information to generate a recommendation, which are presented to the content provider in sequence to get their acceptance for the recommendations.


Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


April 28, 2022